DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the RCE filed 05/25/2022.
Claims 1, 19 and 20 have been amended, claim 21 has been added, and no claims have been canceled.
In light of applicant’s amendment, previous claim rejections under 35 USC 103, with respect to claims 1-20, have been withdrawn.
Claims 1-21 are pending with claims 1, 19, and 20 as independent claims.
This action is made Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2015/0254555, pub. 09/10/2015, hereinafter as Williams) in view of Xu et al. (Generating Visual and Semantic Explanations with Multi-task Network, pub. 08/23/2020, hereinafter as Xu).

As per claim 1, a method, comprising: 
receiving a labeling function associated with generating one or more semantic concepts; using the received labeling function to automatically annotate an existing dataset with the one or more semantic concepts to generate an annotated noisy dataset; (Williams discloses in [0187-0195] “Models 518 may be trained using the Training Corpus 508 to perform one or more of the following tasks… If a sufficient number of known fraudulent or not fraudulent transactions are available in the Training Corpus 508, categorize new data (in the form of represented transactions) as fraudulent or not fraudulent based on similarity to prior known”. The determination of new data/dataset to be fraudulent or not may be based automatic process of comparing the new data/dataset to existing classified/labeled dataset/transaction. Therefore, the automatic classification of the new data/dataset may be the generated “annotated noisy dataset”)
receiving a reference dataset annotated with the one or more semantic concepts; (Williams discloses in [0187-0195] “If the system detects possible financial fraud in the new data, Domain Experts may be made aware via Alerts 534 and examine the fraudulent transactions utilizing User Interface 532. If Domain Experts confirm a fraudulent transaction, a variety of Decisions 536 may be triggered including, but not limited to, further audit investigations on related transactions; suspending account access for fraudulent users or vendors; or halting pending transactions. The data reflecting whether a transaction is fraudulent or not after a Decision 536 has been made may also be recorded and fed back into the Training Corpus 508.” The detection of fraud in the new data/dataset may also triggers the system to acquire domain experts to confirm the fraud, wherein the domain experts confirmation may be considered a second classification that confirm the automatic classification of the system. Therefore, the “received reference dataset annotated with the one or more semantic concepts” may be the confirmed classification by the domain experts)
preparing a training dataset including by combining at least a portion of the reference dataset with at least a portion of the annotated noisy dataset; (Williams discloses in [0187-0196] “The data reflecting whether a transaction is fraudulent or not after a Decision 536 has been made may also be recorded and fed back into the Training Corpus 508… These classifications may be subsequently fed to the Training Corpus 508, and in turn, to Models 518 to be trained with.” The decision/label to whether the dataset/transaction is fraudulent or not is based on combining automatic prediction and domain experts confirmation on the new data/dataset. Thus, labeled new data/ dataset may be recorded and fed back into the training corpus as training dataset annotated by both the automatic prediction by the system and the confirmation by the domain experts) 
Williams does not explicitly disclose
providing the training dataset to a multi-task machine learning model at least prior to deployment of the multi-task machine learning model. However, Xu, in an analogous art, discloses in ([page 622] “Multitask learning is a popular method that enables us to train one neural network to do many tasks… learning multiple tasks can improve the generalization of the network and give better performance than doing these tasks separately… we train a network on image recognition and attributes classification simultaneously, motivated by the fact that sharing lower-level features can benefit these two tasks and result in better performance.” EX.: multiple task model may be trained to perform classification task and generate semantic explanation for the classification task) and 
using the training dataset to train a multi-task machine-learning model, wherein the multi-task machine learning model is configured to:
automatically perform a decision task that output a decision result; and
automatically perform an explanation task that outputs at least one of the one or more semantic concepts, wherein the at least one of the one or more semantic concepts is a natural language explanation, understandable by a user, describing a reason for the decision result; (Xu discloses in [pages 622-623] EX.: referring to figs. 1 and 2, the decision task performed by the multi-task model may be to provide category prediction Y “clothing store” and to provide attribute-to-category prediction Y sub a, wherein the output classification decision result may be classification of the dataset associated with semantic explanation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Williams with the teaching of Xu because “learning multiple tasks can improve the generalization of the network and give better performance than doing these tasks separately” See Xu [page 622].

As per claim 2, the rejection of the method of claim 1 is incorporated, further wherein the labeling function corresponds to a fraud detection rule for identifying specified data patterns; (Williams discloses in [0190-0191] “Compare new data to the learned patterns of transactions from prior transactions at a company or similar type of company to determine if the new transaction appears to be anomalous.”).

As per claim 3, the rejection of the method of claim 1 is incorporated, further wherein the existing dataset includes information associated with a plurality of purchase transactions, including, for each purchase transaction of the plurality of purchase transactions, a set of labeled purchase-related features and a labeled outcome as to whether non-legitimate financial or account activity is present; (Williams discloses in [0187-0197] “determinations of taxability based on textual descriptions of goods and services purchased in a transaction. The types of labels used may include, but are not limited to, the tax rate that should be applied to a particular type of transaction, or whether or not a transaction meets corporate audit and compliance standards based on the presence or absence of textual descriptions in lease or contract documents.”).

As per claim 4, the rejection of the method of claim 1 is incorporated, further wherein the reference dataset is a ground-truth dataset whose one or more semantic concepts are annotated manually by one or more annotators selected to meet specified accuracy criteria associated with identifying the one or more semantic concepts; (Williams discloses in [0194-0196] “If the system detects possible financial fraud in the new data, Domain Experts may be made aware via Alerts 534 and examine the fraudulent transactions utilizing User Interface 532. If Domain Experts confirm a fraudulent transaction, a variety of Decisions 536 may be triggered including, but not limited to, further audit investigations on related transactions; suspending account access for fraudulent users or vendors; or halting pending transactions… Analysis of anomalous transactions by Domain Experts results in the classification of transactions according to the type of fraudulent activity detected.”).

As per claim 5, the rejection of the method of claim 1 is incorporated, further wherein at least a portion of the reference dataset is annotated with the one or more semantic concepts during review of outputs of the multi-task machine learning model after it is deployed to perform the decision task and the explanation task; (Williams discloses in [0163] “A Decision System 536 may be set up to remove such documents for any further review or production until a Domain Expert specifically reviews the identified document.” And in [0167] “a Domain Expert has reviewed this file and marked it as being malicious, agreeing with the system's prediction.” And in [0183] “During Domain Expert Analysis 530, suspected malicious webpages are reviewed by Domain Experts, and if appropriate, supplied a class label for the type of malicious code detected.”).

As per claim 6, the rejection of the method of claim 1 is incorporated, further wherein the training dataset is comprised of a plurality of subgroupings of data corresponding to a plurality of training stages; (Williams discloses in [0174-0178] “A Fast Learning Model is a machine learning model which may be less accurate than a DLNN but can be trained more quickly based on the characteristics of the algorithm, or because a subset of training data and recent feedback is presented for training The Fast Learning Model is either incrementally trained based on new data supplied by the Domain Expert, or retrained entirely on the new data collected from the Domain Expert, possibly augmented with a subset of the data used to train the DLNN… Whenever a user, such as a Domain Expert, adjusts the predicted output of the DLNN, that data element may be submitted to the training process of the Fast Learning Model, quickly modifying and improving future output of the Fast Learning Model. Subsequent runtime scoring of the Fast Learning Model may have a higher accuracy and confidence ( compared to the DLNN) for data similar to the type that have been submitted through Fast Learning Model training process… at various intervals, it may be necessary to re -train the DLNN, in order to incorporate the adjustments made by the expert. When the DLNN has been re -trained, the Fast Learning Model is reset to output no class label, which ensures that the Fast Learning Model retains its quick training characteristics to handle newly discovered prediction errors or conflicts.” The system may have at least two stages. The first stage the Fast Learning Model or (FLM) may depends completely on training by the domain experts input and as the FLM incrementally improved on its accuracy, the FLM may be reset to automatically predict classes or concepts using the domain experts training).

As per claim 7, the rejection of the method of claim 6 is incorporated, further wherein the training dataset includes a first subgrouping of data, corresponding to a first training stage, comprised of data from the annotated noisy dataset; (Williams discloses in [0174-0178] “initially, Fast Learning Models may output no class label or a low-confident class label”. And in [0095] “system 500 may be arranged to employ a combination of supervised and unsupervised training referred to as semi-supervised training with semi-supervised training, the Training Corpus 508 contains a relatively small set of representative labeled data elements for each output class and a large universe of unlabeled data.” The FLM may produce predictions that have no class label, which may indicate that FLM produces errors by not classifying new data and/or low-confident class label, which may indicate that the FLM may assigned the wrong class label or “annotated noisy dataset”. However, in the semi-supervised training, the training corpus contains a large universe of unlabeled data or “noisy dataset” as the first grouping).

As per claim 8, the rejection of the method of claim 7 is incorporated, further wherein the training dataset includes a second subgrouping of data, corresponding to a second training stage, comprised of data from the reference dataset; (Williams discloses in [0174-0178] “initially, Fast Learning Models may output no class label or a low-confident class label”. And in [0095] “system 500 may be arranged to employ a combination of supervised and unsupervised training referred to as semi-supervised training with semi-supervised training, the Training Corpus 508 contains a relatively small set of representative labeled data elements for each output class and a large universe of unlabeled data.” The FLM may produce predictions that have no class label, which may indicate that FLM produces errors by not classifying new data and/or low-confident class label, which may indicate that the FLM may assigned the wrong class label or “annotated noisy dataset”. However, in the semi-supervised training, the training corpus contains a relatively small set of labeled data elements or “referenced dataset” as the second grouping).

As per claim 9, the rejection of the method of claim 7 is incorporated, further wherein the training dataset includes a second subgrouping of data, corresponding to a second training stage, comprised of a mixture of data from the annotated noisy dataset and data from the reference dataset; (Williams discloses in [0174-0178] “at various intervals, it may be necessary to re -train the DLNN, in order to incorporate the adjustments made by the expert. When the DLNN has been re -trained, the Fast Learning Model is reset to output no class label, which ensures that the Fast Learning Model retains its quick training characteristics to handle newly discovered prediction errors or conflicts.” The system may have at least two stages. The first stage the Fast Learning Model or (FLM) may depends completely on training by the domain experts input and as the FLM incrementally improved on its accuracy, the FLM may be reset to automatically predict classes or concepts using the domain experts training. Thus, after the reset, the FLM would utilize the training corpus, which has been trained by incorporating majority of datasets that associated with labels that are confirmed by domain experts).

As per claim 10, the rejection of the method of claim 1 is incorporated, further wherein using the training dataset to train the multi-task machine learning model includes pre-training the multi-task machine learning model to perform the explanation task using training instances from the annotated noisy dataset and, subsequently, fine-tuning the multi-task machine learning model using training instances from the reference dataset; (Williams discloses in [0093] “the system may employ fully supervised training, in which the Training Corpus 508 has been completely labeled by a human. For supervised training, each example in the Training Corpus 508 comprises a data element matched with an output value--or identification of class or classes that data element belongs to.” And in [0239] “To identify anomalous usage of the computer based on the current behavior not matching historical behaviors that have been recorded over time. Once Model(s) 518 are trained, new data monitoring the current status of the computer is ingested and delivered to Scoring Process 522. Based on the resulting scores, when known unauthorized activity is detected, or when anomalous activity is detected, Alerts 534 may be sent to Domain Experts. Based on site policy, rules may be established that automatically suspend or terminate unauthorized activities that are detected. Domain Expert operators can investigate anomalous or unauthorized activity using User Interface 532, and the Decisions 536 of the Domain Experts are captured to label anomalous detections as authorized or unauthorized. Those examples are added from time to time to the Training Corpus 508 for subsequent retraining”. The retraining may be based on class defined by domain experts classification label because the system employs fully supervised training labeled by domain experts).

As per claim 11, the rejection of the method of claim 1 is incorporated, further wherein using the training dataset to train the multi-task machine learning model includes pre-training the multi-task machine learning model to perform the explanation task using training instances from the annotated noisy dataset and, subsequently, fine-tuning the multi-task machine learning model using a mixture of training instances from the is annotated noisy dataset and training instances from the reference dataset; (Williams discloses in [0095] “system 500 may be arranged to employ a combination of supervised and unsupervised training referred to as semi-supervised training With semi-supervised training, the Training Corpus 508 contains a relatively small set of representative labeled data elements for each output class and a large universe of unlabeled data.” and in [0194] “The data reflecting whether a transaction is fraudulent or not after a Decision 536 has been made may also be recorded and fed back into the Training Corpus 508.” The system may be trained on mixed training datasets associated with labels based on automatic prediction and domain experts).

As per claim 12, the rejection of the method of claim 1 is incorporated, further wherein using the training dataset to train the multi-task machine learning model includes using a mixture of training instances from the annotated noisy dataset and training instances from the reference dataset, in a single training stage approach, to train the multi-task machine learning model to perform the explanation task; (). 

As per claim 13, the rejection of the method of claim 1 is incorporated, further wherein the decision task is associated with detection of a fraudulent transaction, money laundering, account takeover, or account-opening fraud; (Williams discloses in [0194] “If the system detects possible financial fraud in the new data, Domain Experts may be made aware via Alerts 534 and examine the fraudulent transactions utilizing User Interface 532. If Domain Experts confirm a fraudulent transaction, a variety of Decisions 536 may be triggered including, but not limited to, further audit investigations on related transactions; suspending account access for fraudulent users or vendors; or halting pending transactions.”).

As per claim 14, the rejection of the method of claim 1 is incorporated, further wherein the decision result encodes a fraud risk likelihood associated with a transaction; (Williams discloses in [0194] “If the system detects possible financial fraud in the new data, Domain Experts may be made aware via Alerts 534 and examine the fraudulent transactions utilizing User Interface 532. If Domain Experts confirm a fraudulent transaction, a variety of Decisions 536 may be triggered including, but not limited to, further audit investigations on related transactions; suspending account access for fraudulent users or vendors; or halting pending transactions.”).

As per claim 15, the rejection of the method of claim 1 is incorporated, further wherein the plurality of semantic concepts belongs to a taxonomy of fraud concepts; (Williams discloses in [0188-0193-0195] “The types of labels used may include, but are not limited to, the tax rate that should be applied to a particular type of transaction, or whether or not a transaction meets corporate audit and compliance standards based on the presence or absence of textual descriptions in lease or contract documents… to determine whether a medical device purchase is taxable or not based on whether the description of a device is that of a prosthetic device, which may not be taxable or 1 whether the device is any other type of medical device which may be taxable… taking into account contextual information about type of real estate involved in the transaction, since different types of real estate exhibit varying compliance terms… Analysis of anomalous transactions by Domain Experts results in the classification of transactions according to the type of fraudulent activity detected.”).

As per claim 16, the rejection of the method of claim 1 is incorporated, further wherein the multi-task machine learning model utilizes a neural network, Bayes, nearest neighbor, decision tree, regression, or support vector machine technique; (Williams discloses in [0097] “configuring an auto -encoder to reduce the dimensionality of input data, followed by a k-Nearest-Neighbor model used to detect anomalies in the reduced dimensionality space.”).

As per claim 17, the rejection of the method of claim 1 is incorporated, further wherein the multi-task machine learning model includes a decision layer associated with the decision task and a separate semantic layer associated with the explanation task; (Williams discloses in [0188] “determinations of taxability based on textual descriptions of goods and services purchased in a transaction. The types of labels used may include, but are not limited to, the tax rate that should be applied to a particular type of transaction, or whether or not a transaction meets corporate audit and compliance standards based on the presence or absence of textual descriptions in lease or contract documents.” And in [0192] “Determine if a transaction identified as potentially taxable has had the correct tax rate applied by analyzing the contextual information associated with a transaction, including, but not limited to, auditing for errors in taxable transactions based on whether the associated textual description of the transaction good or service describes the objects as being subject to different tax rates.” The decision 536 may determine that goods and services in a transaction is taxable. However, analyzing textual description associated with the goods and services in the transaction may determine the taxability of the goods and services by applying the correct tax rate).

As per claim 18, the rejection of the method of claim 17 is incorporated, further wherein the semantic layer is utilized as an input to the decision layer; (Williams discloses in [0194-0195 and 0202-0205] “If the system detects possible financial fraud in the new data, Domain Experts may be made aware via Alerts 534 and examine the fraudulent transactions utilizing User Interface 532… Analysis of anomalous transactions by Domain Experts results in the classification of transactions according to the type of fraudulent activity detected… then Model(s) 518 output may be used as advisory information presented to human Domain Experts who are tasked with adjudicating the claim manually in Decision Process 536 using User Interface 532… The Domain Expert's decisions may be captured using User Interface 532 or by extracting data entered by the Domain Experts into medical records storage systems integrated with the system as part of Decision 536.”).

As per claim 19, a system, comprising: 
one or more processors configured to: 
receive a labeling function associated with generating one or more semantic concepts; (rejected based on rationale used in rejection of claim 1)
use the received labeling function to automatically annotate an existing dataset with the one or more semantic concepts to generate an annotated noisy dataset; (rejected based on rationale used in rejection of claim 1)
receive a reference dataset annotated with the one or more semantic concepts; (rejected based on rationale used in rejection of claim 1)
prepare a training dataset including by combining at least a portion of the reference dataset with at least a portion of the annotated noisy dataset; (rejected based on rationale used in rejection of claim 1) 
provide the training dataset to a multi-task machine learning model at least prior to deployment of the multi-task machine learning model; (rejected based on rationale used in rejection of claim 1) and 
use the training dataset to train a multi-task machine learning model wherein the multi-task machine learning model is configured to:
automatically perform both a decision task that output a decision result; and
automatically perform an explanation task that outputs at least one of the one or more semantic concepts, wherein the at least one of the one or more semantic concepts is a natural language explanation, understandable by a user, describing a reason for the decision result; (rejected based on rationale used in rejection of claim 1) and 
a memory coupled to at least one of the one or more processors and configured to provide at least one of the one or more processors with instructions; (Williams discloses in [0067] “Network computer 300 includes one or more processor devices, such as, processor 302. Also, network computer 300 includes processor readable storage media 328, network interface unit 330, an input/output interface 332, hard disk drive 334, video display adapter 336, and memory 326, all in communication with each other via bus 338.”).

As per claim 20, a computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for: 
receiving a labeling function associated with generating one or more semantic concepts; (rejected based on rationale used in rejection of claim 1)
using the received labeling function to automatically annotate an existing dataset with the one or more semantic concepts to generate an annotated noisy dataset; (rejected based on rationale used in rejection of claim 1)
receiving a reference dataset annotated with the one or more semantic concepts; (rejected based on rationale used in rejection of claim 1)
preparing a training dataset including by combining at least a portion of the reference dataset with at least a portion of the annotated noisy dataset; (rejected based on rationale used in rejection of claim 1) 
providing the training dataset to a multi-task machine learning model at least prior to deployment of the multi-task machine learning model; (rejected based on rationale used in rejection of claim 1) and 
using the training dataset to train a multi-task machine-learning model wherein the multi-task machine learning model is configured to:
automatically perform both a decision task that output a decision result; and
automatically perform an explanation task that outputs at least one of the one or more semantic concepts, wherein the at least one of the one or more semantic concepts is a natural language explanation, understandable by a user, describing a reason for the decision result; (rejected based on rationale used in rejection of claim 1).

As per claim 21,  the rejection of the method of claim 1 is incorporated and further Williams does not explicitly disclose wherein automatically annotating the existing dataset with the one or more semantic concepts to generate the annotated noisy dataset includes applying at least one rule to determine labels for the existing dataset without using human-supplied labels. However, Xu, in an analogous art, discloses in ([page 620, 623] “establishing the most effective explanation is often human-dependent, which suffers from the bias of the annotators. To address this issue, we propose a multitask learning network (MTL-Net) that generates saliency based visual explanation as well as attribute-based semantic explanation…The predicted attributes in MTL-Net are compared with the class attributes annotated by a human, and we report the attribute classification accuracy on three datasets in Table 1. On average, the predicted attributes are agree with the human annotation, achieving an accuracy of93.7%, 88.12% and 99.03 for three datasets…Attribute classification network predicts the attributes a.” EX.: attributes a may be generated based on prediction by attribute classification to provide labels for input dataset image x. see figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Williams with the teaching of Xu because “learning multiple tasks can improve the generalization of the network and give better performance than doing these tasks separately” See Xu [page 622].


Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot because the new ground of rejection does not rely on only reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Argument: applicant provided remarks accompanying amendment to at least the limitations of claim 1.
Response: a new reference has been found that appear to teach the amendment to the limitations of claim 1 as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
THIS ACTION IS MADE NONFINAL.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174. The examiner can normally be reached 10 am to 7 pm Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        06/04/2022

/SHAHID K KHAN/Examiner, Art Unit 2178